DETAILED ACTION

Allowable Subject Matter
Claims 9-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach or fairly suggest “when a starting condition is met, the drive controller retrieving a configuration-specific parameter set from a data pool…parameterizing the drive controller in accordance with the retrieved parameter set, and determining control commands for a power component having an inverter…as a function of setpoint currents defined for the drive controller and by taking into account the parameterization of the drive controller”, as recited in claim 9 and similarly recited in claims 14-16, in combination with the remaining features and elements of the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A JARRETT whose telephone number is (571)272-3742.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN A JARRETT/Primary Examiner, Art Unit 2116                                                                                                                                                                                                        
01/14/20